DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 1-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected tire, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2022.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramori (US 2009/0308523) (of record), Takahashi (US 2021/0276292) (Takahashi ‘292), and Takahashi (US 2019/0308452) (Takahashi ‘452). 

Regarding claim 9, Kuramori discloses a method of fixing a porous body (Figs. 1-2: 5) ([0014], [0017]-[0018]), where an inner surface layer (Figs. 1-2: 4) forms a tire inner surface and is formed of a thermoplastic resin or contains a thermoplastic resin ([0005], [0016]-[0018]), and fixing a porous body to the inner surface layer ([0001], [0004]-[0006], [0021]).
Kuramori further discloses performing a flame lamination process (i.e. melting) on the sound-absorbing member so that a melt adhesive layer is formed in the surface and then attached to the inner liner (i.e. inner surface layer) so that excellent adhesion is achieved ([0021]). Moreover, the flame lamination process is also excellent in productivity because it does not require a long hardening time, unlike the case of using an adhesive agent ([0021]). While Kuramori discloses melting the surface of the porous body rather than the inner surface layer, case law holds that mere reversal of movements and rearrangement of parts are obvious modifications. See MPEP 2144.04. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it just as obvious to perform flame lamination on the inner surface layer as on the porous body in order to achieve excellent adhesion between the two components. Moreover, Takahashi ‘292 teaches that the inner surface of the tire may have its temperature adjusted and controlled when attaching a sound absorbing member (i.e. porous body) ([0032], [0042], [0054]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kuramori in order to provide that the inner surface layer is heated, and thereby melted, so as to have excellent adhesion between the porous body and inner surface layer, as it is generally known in the similar art to control the temperature of the inner surface of the tire (i.e. making it hotter if desired) when attaching a porous body, as taught by Takahashi ‘292. Furthermore, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that which component is being provided onto the melted surface would be embedded in it (i.e. the porous body is embedded in to the inner surface layer when the inner surface layer is melted). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the fixing of the porous body to the inner surface layer would necessarily involve pressing the porous body to the inner surface layer. Moreover, it is generally known in the similar art to fix a porous sound absorbing body to a tire inner surface by pressing or pressure bonding. For instance, Takahashi ‘452 teaches a method for attaching a sound absorbing member to an inner face of a tire by pressing it (Figs. 1, 3-5) ([0005]). Similarly, Takahashi ‘292 teaches a method comprising pressure bonding sound absorbing member to the inner surface of a tire (Figs. 1, 3-7) ([0011]-[0012]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kuramori in order to provide that the fixing of the porous body to the inner surface layer is done by pressing it, as is known in the generally similar art, as taught by Takahashi ‘292 and Takahashi ‘452. 
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749